--------------------------------------------------------------------------------

Exhibit 10.29

INTERNAP NETWORK SERVICES CORPORATION
2011 SHORT TERM INCENTIVE PLAN


Establishment of Plan


Internap Network Services Corporation (the “Corporation”) has established the
2011 Short Term Incentive Plan (the “2011 Plan”) to provide for the payment of
bonuses to eligible participants based upon the financial performance of the
Corporation in the fiscal year ended December 31, 2011. The 2011Plan supersedes
all prior versions of any Short Term Incentive Plan but does not supersede the
Corporation’s Employment Security Plan or any terms thereof.  


Purpose of 2011 Plan


The purpose of the 2011 Plan is to:

       
●
Align participants’ actions with the accomplishment of key corporate financial
and operational goals;
 
●
Encourage and reward individuals for the achievement of specific personal and/or
business unit objectives in support of the corporate financial and operational
goals; and
 
●
Provide a range of incentive compensation opportunities for each position.



Effective Date


The 2011 Plan is effective as of January 1, 2011 and will expire on December 31,
2011 if not sooner terminated as provided herein.


Administration


The Compensation Committee (the “Committee”) administers the 2011 Plan. The
Committee may delegate any functions to designated individuals who may be
employees of the Corporation.  Except as limited herein, the Committee has full
authority and discretion to interpret the 2011 Plan and to make all other
determinations deemed necessary or advisable for the administration of the 2011
Plan. All disputes associated with interpretation of the 2011 Plan or payments
hereunder shall be submitted to the Senior Vice President of Human Resources.


Participation


Eligibility to participate in the 2011 Plan for Section 16 officers (as defined
in Rule 16a-1(f) under the Securities Exchange Act of 1934) is at the discretion
of the Compensation Committee of the Board of Directors.  Eligibility to
participate in the 2011 Plan for all other employees is at the discretion and
invitation of the President and Chief Executive Officer.  Employees
participating in the 2011 Sales Incentive Plan for Commissionable Sales
Professionals are not eligible to participate in the 2011 Plan.


Employees joining the Corporation after January 1, 2011 may be eligible to
participate in the 2011 Plan in the Committee’s discretion (in the case of
Section 16 officers) or of the Chief Executive Officer (in the case of other
employees). Any award made to an employee who participates for less than the
full year will be prorated based on the employee’s partial year service.


Key Terms and Definitions


Awards are based on achievement of individual and/or corporate goals. Individual
goals are specific and predefined for each participant (“Individual Targets”).
Corporate goals are specific revenue and EBTIDA targets approved by the
Committee (each, a “Corporate Financial Target”).


1
 

--------------------------------------------------------------------------------

 
The split between Corporate Financial Targets and Individual Targets differs by
position.  The following table reflects the weightings of each component for
each position:
 

 
STIP Incentive Component Weighting
Percentage By Position
 
CEO/CFO
SVP/VP
All Other Staff
Corporate Financial Target: Revenue
40
30
20
Corporate Financial Target: EBITDA
60
40
30
Individual Targets
NA
30
50
Total
100
100
100

 
The table below identifies the target incentives as a percentage of Base Salary
based on a participant’s position and the split between Corporate Financial
Targets and Individual Targets.
 
 Position
 Grouping
Target Incentive
(Varies by Role)
Corporate Financial
Targets
Individual
Targets
 
 CEO/CFO
Up to 100%
100
n/a
 
 SVP/VP
 
Up to 50%
70
30
 Directors and
 other exempt
 employees
Up to 25%
50
50
 Non-exempt
 employees
Up to 10%
Discretionary
Discretionary

 
Base Salary is defined as actual base salary earned during 2011, which would
exclude any bonuses, incentives or other allowances which may have been earned
or received during 2011.
 
Determination and Payment of Awards


The Committee retains the discretion to determine payment relative to Corporate
Financial Targets for all participants and the Individual Targets established
for participants at the Vice President level and above, after consideration of
any recommendation by the Chief Executive Officer.  The Committee recommends to
the full Board of Directors, for their approval, any award to the Chief
Executive Officer.


Any payment of the Individual Target component for participants who are exempt
employees below the Vice President level is based on management’s assessment of
the level of achievement of the participant’s specific Individual Target.


Any payment for a participant who is a non-exempt employee is based on
management’s discretionary evaluation of the participant’s individual
performance.


2
 

--------------------------------------------------------------------------------

 


 
Manner and Timing of Payment


All awards granted pursuant to this 2011 Plan shall be paid in cash (local
currency).  If the Compensation Committee determines to pay an award, the
Corporation will make any such payment not later than March 15, 2012.


Recoupment of Payment


If the Committee determines that any 2011 Plan participant has engaged in fraud
or intentional misconduct that has caused a restatement of the Corporation’s
financial statements, the Committee will review the STIP payment received by
that participant on the basis of the Corporation’s performance during the
periods affected by the restatement.  If the STIP payment would have been lower
if it had been based on the restated results, the Committee may seek recoupment
of the STIP payment.


Termination of Employment


If a participant is no longer an employee, for whatever reason, on the date
awards from the 2011 Plan are paid, the participant shall forfeit all rights to
any payments under the 2011 Plan.  Awards from the Plan are not earned until
they are paid.


 If an employee’s termination is due to either death or disability, the
Committee may, at its discretion, determine whether any payment will be made to
the participant under the 2011 Plan.  If the Committee determines to pay an
award, the Corporation will make any such payment not later than March 15, 2012.


In no event will payments under this 2011 Plan be either postponed or
accelerated in the event of termination of employment.


Plan Termination and Amendment


The Committee may amend, modify, terminate or suspend operation of the 2011 Plan
at any time.  Notice of any such changes will be communicated to
participants.  In no event, however, will payments under the 2011 Plan be either
postponed or accelerated in the event that the 2011 Plan is terminated.


General Provisions


Benefits Not Guaranteed. Neither the establishment of the 2011 Plan nor
participation in the 2011 Plan shall provide any guarantee or other assurance
that an award will be payable under the 2011 Plan. There is no obligation of
uniformity of treatment of employees or participants under the 2011 Plan.


No Employment Right. Participation in the 2011 Plan does not constitute a
commitment, guarantee or agreement that the Corporation will continue to employ
any individual and this 2011 Plan shall not be construed or applied as an
employment contract or obligation.


Governing Law. The validity, construction and effect of the 2011 Plan shall be
determined in accordance with the laws of the State of Georgia without giving
effect to conflicts of law principles.


Severability. In the event any provision of the 2011 Plan shall be held illegal
or invalid for any reason, the remaining provisions of the 2011 Plan shall not
be affected and the 2011 Plan shall be construed and enforced as if the illegal
or invalid provision had not been included.




3


